Dear Mr. Yates:
This office is in receipt of your opinion request dated August 9, 1996, presenting the issue of whether the District Indigent Defender Boards are exempt from Louisiana's open meetings laws. Specifically, you ask whether Opinion 81-1035 is still valid with regard to this issue.
In Opinion 81-1035, LSA-R.S. 42:6.1 was interpreted to exempt Judicial District Indigent Defender Boards from the open meetings laws. LSA-R.S. 42:6.1 (B) states:
      The provisions of R.S. 42:4.1 through 42:12 shall not apply to judicial proceedings.
In Imbornone v. Early, et al., 401 So. 2d 953 (La. 1981), the Louisiana Supreme Court directly addressed the applicability of the open meetings laws to the judiciary:
      It is evident from a review of R.S. 42:4.2 and of R.S. 42:4.1, which states the purpose of the requirement of open meetings, that the law is not intended to apply to the judiciary. This reasoning applies even when judges are acting in the performance of their rule making or administrative functions.
*  *  *  *  *
      We therefore conclude that the Legislature did not intend R.S. 42:4.2 through R.S. 42:12 to apply to actions of members of the judiciary in the appropriate exercise of their judicial function.
While the exemption applies to the actions of judges with regard to their rule making and administrative functions, it is the opinion of this office that this exception cannot extend to Judicial District Indigent Defender Boards merely because these boards are appointed by the court. The actions of the Boards are properly designated as the legal assistance given indigents involved in criminal offenses. As such, the Boards are not exercising any judicial function and, therefore, cannot evoke the exemption at issue. This determination is consistent with Opinions 77-176 and 85-721.
Accordingly, we revoke Opinion 81-1035 and conclude that the Judicial District Indigent Defender Boards are not exempt from the open meetings laws under LSA-R.S. 42:6.1 (B).
I trust this addresses your concerns. Please contact this office if you require further assistance.
Very truly yours,
 RICHARD P. IEYOUB ATTORNEY GENERAL
BY: __________________________ CARLOS M. FINALET, III Assistant Attorney General RPI/CMF:vlh